In an action to recover damages, inter alia, for breach of contract, plaintiff appeals from an order of the Supreme Court, Queens County (Goldstein, J.), dated August 15,1983, which granted respondents’ motion for reargument, and, upon reargument, vacated an order of the same court dated May 3, 1983, and directed the disqualification of Jessel Rothman, P. C., as attorney for the plaintiff as against respondents. H Order reversed, on the law, with costs, and motion denied. HUpon reargument, respondents failed to address the issue raised by Special Term in its decision and order of May 3, 1983, which denied the original motion for disqualification, specifically, the inordinate delay from the commencement of the action to the making of that motion. All that was discussed were matters which occurred subsequent to the making of the original motion, and it was again impressed upon Special Term, as it was in the original motion, that Mr. Rothman had a conflict of interest and should not be permitted to represent the plaintiff in this action as against *849them. HA review of the papers submitted by both parties on the original motion indicates a failure to establish that Mr. Rothman has a conflict of interest. Though he did represent the respondents at times, such representation related to matters separate and apart from the case at bar, and there is no evidence or suggestion that he gleaned any information from respondents which would in any manner prejudice them if he were permitted to remain in this case on behalf of their adversary (see Cardinale v Golinello, 43 NY2d 288, 295). Bracken, J. P., Niehoff, Rubin and Eiber, JJ., concur.